Citation Nr: 0311321	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-01 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensation initial rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1956 to October 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation.  


REMAND

The veteran testified at a videoconference in February 2003.  
At that hearing, he stated that his hearing loss had worsened 
during the past year or so, subsequent to his last 
audiometric examination by VA.  Under those circumstances, 
especially considering the fact that this appeal arises from 
the initial rating assigned for the veteran's service-
connected hearing loss, the Board believes that an additional 
examination is necessary.  

In addition, the record does not reflect that the veteran has 
been properly advised of the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his appealed 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter 
should include notice as to the specific 
types of evidence that would help 
establish his claim for a compensable 
rating for bilateral hearing loss.  

2.  The RO should then schedule the 
veteran for ear, nose, and throat 
examination, including an audiometric 
evaluation.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated special tests 
should be accomplished.  The examiner's 
report should set forth in detail the 
current clinical and audiometric 
findings, as well as a discussion of the 
functional impairment due to the 
veteran's bilateral hearing loss.  

3.  Upon completion of all notification 
and development directed above, the RO 
should again consider the veteran's 
claim.  If action taken remains adverse 
to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


